INVESTOR PRESENTATION First Quarter, 2014 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words. For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s Form 10-K. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. FORWARD LOOKING STATEMENTS 2 •Strategic Goal: –Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: –Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers –Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk-adjusted peer net interest margins –Non-Interest Income - Grow non-interest income disproportionately in relation to non-interest expense through our deposit and asset approaches –Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale PLANNING FOR GROWTH WITH SAFETY AND SOUNDNESS 3 PLANNING FOR GROWTH 4 Sources: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, AlixPartners BUSINESS MODEL: A DISTINCT BUSINESS STRATEGY(1) 5 AssetsDeposits Securities Portfolio Primarily highly rated government obligations •Interest Income Government Guaranteed Lending (GGL) Includes loans to franchisees; many of which have a 75% guaranteed by U.S. government •Interest Income (1)For the above presentation, revenue for asset-generating departments includes all revenue from the assets they fund with deposits they generate. It also includes half the revenue on assets they generate but do not fund.
